        2:18-cv-02101-CSB-EIL # 59         Page 1 of 2                                                 E-FILED
                                                            Wednesday, 11 December, 2019 03:05:42 PM
                                                                          Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

  ANDREW MINIK, JOEL VALDEZ, and                      )
  BLAIR NELSON,                                       )
                                                      )
  Plaintiffs,                                         )
                                                      )
  vs.                                                 ) Case No. 2:18-cv-02101-CSB-EIL
                                                      )
  (1) BOARD OF TRUSTEES OF THE                        )
  UNIVERSITY OF ILLINOIS, including                   )
  RAMON CEPEDA, DONALD J. EDWARDS, )
  PATRICK J. FITZGERALD, STUART C.                    )
  KING, TIMOTHY KORITZ, EDWARD L.                     )
  MCMILLAN, JAMES D. MONTGOMERY,                      )
  SR., JILL B. SMART, TRAYSHAWN M.W.                  )
  MITCHELL, KARINA REYES, EDWIN                       )
  ROBLES, and GOVERNOR BRUCE                          )
  RAUNER, (2) TIMOTHY KILLEEN, President )
  of the University of Illinois, in his official      )
  capacity, (3) ROBERT J. JONES, Vice-                )
  President of the University of Illinois and         )
  Chancellor for the University of Illinois           )
  Urbana-Champaign campus, (4) RONY DIE,              )
  Assistant Dean of Students of the University of )
  Illinois at Urbana-Champaign, in his official       )
  capacity; (5) TARIQ KHAN, Graduate                  )
  Instructor in his official and individual capacity, )
                                                      )
  Defendants.                                         )


                        MOTION TO STRIKE AND FOR LEAVE
                     TO SUBSTITUTE CORRECTED STIPULATION

       In accordance with Rule 12(f) of the Federal Rules of Civil Procedure, Defendants Board

of Trustees of the University of Illinois, including Ramon Cepeda, Donald J. Edwards, Patrick J.

Fitzgerald, Stuart C. King, Timothy Koritz, Edward L. McMillan, James D. Montgomery, Sr., Jill

B. Smart, Trayshawn M.W. Mitchell, Karina Reyes, Edwin Robles, and Governor Bruce Rauner,

Timothy Killeen, President of the University of Illinois, Robert J. Jones, Vice President of the



                                                                                304825888.v11008237\
        2:18-cv-02101-CSB-EIL # 59           Page 2 of 2



University of Illinois and Chancellor for the University of Illinois Urbana-Champaign, and Rony

Die, Assistant Dean of Students (collectively "University Defendants") by their attorneys,

Hinshaw & Culbertson LLP, move to strike what has previously been filed as Stipulation of Agreed

Dismissal (Doc #57) in that the University Defendants mistakenly identified Defendant Khan as

part of the University Defendants. The University Defendants also request leave to file a Corrected

Stipulation of Dismissal upon their receipt of the executed Settlement Agreement.

                                                Respectfully submitted,



                                                /s/ Charles R. Schmadeke
                                                Charles R. Schmadeke (#2489813)
                                                Hinshaw & Culbertson LLP
                                                400 South Ninth Street, Suite 200
                                                Springfield, IL 62701
                                                Telephone: 217-528-7375
                                                Facsimile: 217-528-0075
                                                cschmadeke@hinshawlaw.com

                                                Attorneys for University Defendants




                                                2
                                                                                  304825888.v11008237\
